DETAILED ACTION
Election/Restrictions
Applicant’s election of Group I in the reply filed on 21 May 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the silocone nanoparticle" in line 8.  There is insufficient antecedent basis for this limitation in the claim. This is assumed to be the silicon nanoparticle previously recited in the claims.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 16/477,199 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions teach a polysilsesquioxane covering silicon nanoparticle comprising: a silicon nanoparticle having a volume-basis mean particle size of more than 10 nm and less than 500 nm, and a polysilsesquioxane covering the silicon nanoparticle and being chemically bonded to a surface of the silicon nanoparticle, wherein the polysilsesquioxane covering silicon nanoparticle has a Si-H bond.  The addition of a metal oxide is obvious in view of Jeong et al. (cited in IDS and below) which teaches the desirability to include a titanium oxide coating on silicon oxide anode materials.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 16/477,201 (reference application). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. The Examiner notes the claims of the copending application have been allowed as of 19 May 2021.

Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 16/313,866 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claims require a polysilsesquioxane covering silicon nanoparticle comprising: a silicon nanoparticle having a volume-basis mean particle size of more than 10 nm and less than 500 nm, and a polysilsesquioxane covering the silicon nanoparticle and being chemically bonded to a surface of the silicon nanoparticle, wherein the polysilsesquioxane covering silicon nanoparticle has a Si-H bond.  Both inventions also teach a method of forming the polysilsesquioxane covering silicon nanoparticle comprising: hydrolyzing and condensation reacting, along with calcination.  The addition of a metal oxide is obvious in view of Jeong et al. (cited in IDS and below) which teaches the desirability to include a titanium oxide coating on silicon oxide anode materials.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Somodi et al. (“Vesicular hydrogen silsesquioxane-mediated synthesis of nanocrystalline silicon dispersed in a mesoporous silica/suboxide matrix, with potential for electrochemical applications” newly cited, a copy of which is included) in view of Kim et al. (US Pub 2008/0166634 newly cited) and Jeong et al. (“Multifunctional TiO2 coating for a SiO anode in Li-ion batteries” cited in IDS).
In regard to claims 1 and 4-6, Somodi et al. teach a negative electrode active material for a lithium ion secondary battery (see Introduction), comprising silicon/silicon oxide composite that is obtained by heat-treating (sintering in argon at a temperature such as 700-1000°C in Experimental), under an inert (argon) gas atmosphere, a hydrogen silsesquioxane polymer i.e. HSQ obtained by allowing hydrolysis of a silicon compound (such as triethoxylsilane i.e. TES, see abstract and Introduction); 
wherein the silicon oxide contains silicon, oxygen and hydrogen (Introduction, Experimental, Results and Discussion - bonds between each elemental component is described, i.e. SiOXHy) and further the silicon nanoparticle-containing hydrogen polysilsesquioxane calcined product contains about 
In any event, the Examiner notes that the instant limitations regarding the process limitations for forming the claimed material (i.e. what the claimed structure is derived from) relate to product by process limitations and do not necessarily distinguish the claimed structure from that of the prior art (MPEP 2113 above) absent evidence to the contrary. 
While the prior art teaches the presence and bonds between each of the components Si, O and H and the presence of silicon nanocrystals dispersed in a mesoporous silica and sub-oxide (i.e. SiOx, where x is less than 2 - see title and abstract), the ratio of the components in the final product is not particularly described.  However, as the hydrogen component is not included in the description of the final art product general formula, such is taken to only be present in a very small amount (in a manner which overlaps the claimed range which includes any value greater than 0) which provides a prima facie case of obviousness (see MPEP 2144.05). 
In regard to the oxygen content relative to the silicon - Kim et al. teach a similar negative electrode having silicon particles coated in a silicon sub-oxide material for lithium ion battery formed from heat treating HSQ and the desirability to control the silicon to oxygen content of the oxide such that the general formula SiOx where 1<x<1.7 is formed because such has high efficiency of compared to conventional silicon oxides (see paragraphs [0022-0040]).

In regard to the metal oxide coating and claims 4-6 - Somodi et al. does not disclose the presence of a metal oxide.  However, Jeong et al. teach a similar silicon nanocrystal - silicon oxide composite for lithium ion anodes and the desirability to coat/cover the silicon composite with titanium oxide (see figure 1, such as ~1% TiO2 - see Experimental - 10g SiO powder to 2mL of titanium iso-propoxide which has a density of 0.96 g/cm3) which resulted in a larger reversible capacity and remarkably enhanced initial Coulombic efficiency (see figure 2, pages 7999-8001).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the instant application was filed to have coated the silicon nanocrystal - silicon oxide composite in the negative electrode of Somodi et al. with titanium oxide as such enhances the electrochemical properties as taught by Jeong et al.
In regard to claims 2 and 3, Figure 2 of the Somodi et al. shows a correlation between the bond energies that based on processing conditions may obviate the claimed ranges for intensity of the maximum absorption peaks, and the desirability to optimize the distribution of bond energies because such effects the properties of the material (see Table 1 and page 624). In any event, the prior art process and materials are indistinguishable from the claimed process and materials therefore the prior art silicon oxide is reasonably presumed to have properties which overlap or are close enough the claimed ranges (see MPEP 2144.05) that a prima facie case of obviousness exists (MPEP 2112.01 above). 
In regard to claims 7-9, all three of the prior art references cited relate to forming a lithium ion battery comprising a negative electrode with a negative electrode active material of the silicon 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635.  The examiner can normally be reached on Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723